DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6, line 5, recites “an engine in-flight restart”, which should be revised to: -- the [[an]] engine in-flight restart--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, line 6, recites “the ram air”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 6, 9, 10, 11, 12, 13, 14, 16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stockwell (US 2016/0281611).
Regarding independent claim 1, Stockwell discloses a method for controlling an aircraft engine inlet, comprising: 
determining a required engine RPM for an engine in-flight restart based upon current aircraft parameters (Para. 0040, 0048-49, for an in-flight windmill restart, a speed of the intermediate pressure spool required “to drive the fuel pump at the required rate for ignition”; Para. 0035, the intermediate pressure spool drives a fuel pump; the in-flight windmill schedule checks aircraft parameters including whether aircraft altitude is above a “pre-determined altitude”, to determine which schedule 30, 32 or 34 to use, Stockwell Fig. 3); 
detecting a command to initiate the engine in-flight restart (Stockwell Fig. 4, step 40, Para. 0049); and 
managing a position of an engine inlet barrier 13a (“variable inlet guide vanes” at the inlet to the core engine, Para. 0033, 0036) to control a volume of air entering an engine intake (for an “in-flight windmill start” the engine inlet barrier 13a is controlled according to a schedule component 32 to drive the engine spools up to speed, Para. 0037), wherein the ram air causes an engine to achieve the required engine RPM (Para. 0040, 0048-50, the “on-rushing air” has a “windmill effect on the intermediate pressure spool”, and the engine inlet barrier 13a vane opening angle is controlled according to a selected schedule to control the spool speed increase to the speed required for engine start, i.e. an intermediate pressure spool speed required to drive a fuel pump to a required rate to enable ignition; Para. 0005).
Regarding claim 2, Stockwell discloses the method of claim 1, wherein the required engine RPM is gas generator speed (the required engine RPM is a speed of the intermediate pressure spool of the gas generator that is required to drive a fuel pump at a rate required for ignition, Para. 0005, 0048-49).
Regarding claim 4, Stockwell discloses the method of claim 1, wherein the engine inlet barrier is a series of engine inlet variable guide vanes 13a that are configured to rotate between a closed position and an opened position (Para. 0033, 0036, Stockwell Fig. 2 & 3 depict the vane angle schedules, including the opening angles starting at 0 degrees and greater, corresponding to closed and open positions).
Regarding claim 5, Stockwell discloses the method of claim 1, wherein the position of the engine inlet barrier 13a is controlled by a flight control computer or an engine control computer (Para. 0007, “Control in accordance with the scheduling may be performed by a controller”).
Regarding claim 6, Stockwell discloses the method of claim 1, further comprising: 
monitoring current aircraft parameters, wherein the aircraft parameters comprise one or more of: an airspeed, an altitude, and an outside air temperature (altitude, or airspeed, Para. 0026, altitude and airspeed can be monitored to invoke the in-flight start procedure if desired; Para. 0048-49, altitude can be monitored to select the appropriate variable vane schedule for in-flight restart); and 
wherein the required engine RPM for an engine in-flight restart is updated at regular intervals or when the current aircraft parameters change by a threshold amount (Para. 0049, a “check” is performed to determine if the aircraft altitude is above or below a predetermined altitude, construable as a “threshold amount”, to invoke the appropriate variable inlet guide vane- spool rotation speed schedule, which includes the required engine RPM for the in-flight restart).
Regarding claim 9, Stockwell discloses the method of claim 1, wherein managing the position of the engine inlet barrier comprises: 
monitoring a current engine RPM (Stockwell Fig. 2 & 3, the schedules 30, 32, 34 continuously monitor the intermediate pressure spool speed in order to control the opening angle of the variable inlet guide vanes 13a based on the spool speed; Para. 0040-45); 
monitoring parameters of the ram air in the engine intake (aircraft altitude is monitored, which affects the density of the air entering the engine intake, which in turn affects the windmilling efficiency, Para. 0048-49, “at lower altitude the denser air will mean that spools of the engine will windmill at a slower rate for a given airspeed…a check 42 is performed to determine whether the aircraft is above a pre-determined altitude”); and 
adjusting the position of the engine inlet barrier 13a to maximize the rate at which the engine achieves the required engine RPM (Stockwell Fig. 2-4, Para. 0040-42, 0048-50, the aircraft altitude is monitored due to its effect on the air density in order to select the appropriate inlet guide vane schedule; the current engine RPM is monitored according the guide vane schedules to optimize the guide vane angle).
Regarding claim 10, Stockwell discloses the method of claim 1, wherein managing the position of the engine inlet barrier 13a comprises: 
adjusting the position (angle) of the engine inlet barrier according to a predetermined schedule (schedules 30 or 32 & 34, Stockwell Fig. 2 & 3, Para. 0038-40, 0042, 0048-50).
Regarding claim 11, Stockwell discloses the method of claim 1, wherein the required engine RPM is determined from aircraft performance chart data (Para. 0048-50, the required RPM is the rate that drives the fuel pump sufficiently to produce a desired fuel flow for ignition, or “approximately 45% of rated maximum” of the intermediate pressure spool speed, which is charted on the variable inlet guide vane-spool speed schedules of Fig. 2 & 3). 
Regarding claim 12, Stockwell discloses the method of claim 1, wherein managing the position of the engine inlet barrier 13a comprises: 
providing a command to one or more actuators to adjust the engine inlet barrier (actuators are implicit to controlling variable inlet guide vanes 13a) to conform to a calculated engine inlet area (Para. 0037, “As the angle increases so the vanes close, providing a decreased flow area for air travelling towards the intermediate pressure compressor”; the angle of the vanes 13a directly corresponds to a flow area of the inlet, hence the adjustment of the engine inlet barrier to a desired angle conforms to a specific flow area).
Regarding independent claim 13, Stockwell discloses an aircraft, comprising: 
an engine inlet (Stockwell Fig. 1, at 13a, an inlet to the core engine), configured to provide air to an engine (Stockwell Fig. 1) during flight; 
an engine inlet barrier 13a (“variable inlet guide vanes” at the inlet to the core engine, Para. 0033, 0036) configured to manage a volume of air provided to the engine; 
a flight control system (controller, Para. 0007) configured to: 
determine a required engine RPM for an engine in-flight restart based upon current aircraft parameters (Para. 0040, 0048-49, for an in-flight windmill restart, a speed of the intermediate pressure spool required “to drive the fuel pump at the required rate for ignition”; Para. 0035, the intermediate pressure spool drives a fuel pump; the in-flight windmill schedule checks aircraft parameters including whether aircraft altitude is above a “pre-determined altitude”, to determine which schedule 30, 32 or 34 to use, Stockwell Fig. 3); and 
manage a configuration of the engine inlet barrier 13a to control the volume of air entering the engine inlet during the engine in-flight restart (for an “in-flight windmill start” the engine inlet barrier 13a is controlled according to a schedule component 32 to drive the engine spools up to speed, Para. 0037), wherein the volume of air is selected to cause an engine to achieve the required engine RPM (Para. 0040, 0048-50, the “on-rushing air” has a “windmill effect on the intermediate pressure spool”, and the engine inlet barrier 13a vane opening angle is controlled according to a selected schedule to control the spool speed increase to the speed required for engine start, i.e. an intermediate pressure spool speed required to drive a fuel pump to a required rate to enable ignition; Para. 0005).
Regarding claim 14, Stockwell discloses the aircraft of claim 13, wherein the flight control system is further configured to: 
determine the required engine RPM (the required intermediate spool speed to drive the fuel pump to a rate required for ignition) after detecting a command to initiate the engine in-flight restart (the command step 40, “Engine inflight windmill start initiated”, Stockwell Fig. 4, Para. 0048-50).
Regarding claim 16, Stockwell discloses the aircraft of claim 13, wherein the engine inlet barrier is a series of engine inlet variable guide vanes 13a that are configured to rotate between a closed position and an opened position (Para. 0033, 0036, Stockwell Fig. 2 & 3 depict the vane angle schedules, including the opening angles starting at 0 degrees and greater, corresponding to closed and open positions).
Regarding independent claim 18, Stockwell discloses a flight control computer (controller, Para. 0007) for an aircraft, comprising: 
one or more processors (Para. 0007, “ The controller may comprise at least one processor and at least one memory”); 
one or more computer-readable storage media (“at least one memory”, Id.) having stored thereon computer-executable instructions that, when executed by the one or more processors (Para. 0007, “The memory stores a computer program comprising computer readable instructions that, when read by the processor, cause the control described”), causes the processors to: 
determine a required engine RPM for an engine in-flight restart based upon current aircraft parameters (Para. 0040, 0048-49, for an in-flight windmill restart, a speed of the intermediate pressure spool required “to drive the fuel pump at the required rate for ignition”; Para. 0035, the intermediate pressure spool drives a fuel pump; the in-flight windmill schedule checks aircraft parameters including whether aircraft altitude is above a “pre-determined altitude”, to determine which schedule 30, 32 or 34 to use, Stockwell Fig. 3); and 
manage a configuration of an engine inlet barrier 13a (“variable inlet guide vanes” at the inlet to the core engine, Para. 0033, 0036) to control a volume of air entering an engine intake during the engine in-flight restart (for an “in-flight windmill start” the engine inlet barrier 13a is controlled according to a schedule component 32 to drive the engine spools up to speed, Para. 0037), wherein the volume of air is selected to cause an engine to achieve the required engine RPM (Para. 0040, 0048-50, the “on-rushing air” has a “windmill effect on the intermediate pressure spool”, and the engine inlet barrier 13a vane opening angle is controlled according to a selected schedule to control the spool speed increase to the speed required for engine start, i.e. an intermediate pressure spool speed required to drive a fuel pump to a required rate to enable ignition; Para. 0005).
Regarding claim 19, Stockwell discloses the flight control computer of claim 18, wherein the computer-executable instructions further cause the processors to: 
monitor a current engine RPM during an engine in-flight restart (Stockwell Fig. 2 & 3, the schedule 32 continuously monitors the intermediate pressure spool speed in order to control the opening angle of the variable inlet guide vanes 13a based on the spool speed; Para. 0040-45); 
monitor parameters of the air in the engine intake (aircraft altitude is monitored, which affects the density of the air entering the engine intake, which in turn affects the windmilling efficiency, Para. 0048-49, “at lower altitude the denser air will mean that spools of the engine will windmill at a slower rate for a given airspeed…a check 42 is performed to determine whether the aircraft is above a pre-determined altitude”); and 
adjust the position of the engine inlet barrier 13a to maximize the rate at which the engine achieves the required engine RPM (Stockwell Fig. 2-4, Para. 0040-42, 0048-50, the aircraft altitude is monitored due to its effect on the air density in order to select the appropriate inlet guide vane schedule; the current engine RPM is monitored according the guide vane schedules to optimize the guide vane angle).
Regarding claim 20, Stockwell discloses the flight control computer of claim 18, wherein the computer-executable instructions further cause the processors to: adjust the position of the engine inlet barrier according to a predetermined schedule (schedules 30 or 32 & 34, Stockwell Fig. 2 & 3, Para. 0038-40, 0042, 0048-50).

Claims 1, 2, 4, 5, 7, 8, 11, 13, 16, 17, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simonetti (US 2018/0080380).
Regarding independent claim 1, Simonetti a method for controlling an aircraft engine inlet, comprising: 
determining a required engine RPM for an engine in-flight restart based upon current aircraft parameters (a “reference RPM”, Para. 0029); 
detecting a command to initiate the engine in-flight restart (Simonetti Fig. 4, at step 120, “The process begins at 120, where a request to start the engine 22 is generated”); and 
managing a position of an engine inlet barrier 72 (“variable inlet guide vanes”) to control a volume of air entering an engine intake, wherein the ram air causes an engine to achieve the required engine RPM (Para. 0030, “the controller 70 sends a command signal to the variable inlet guide vanes 72 at 124 to position the variable inlet guide vanes 72 in a start position (e.g., a position providing suitable air for starting).  At 122, the gas generator drive unit 68 is disengaged or disabled. The gas generator 57 is still rotating at the desired starting RPM when the starting fuel rate is set at 126 and the igniters activated at 128. The engine 22 then starts in-flight”; the ram air keeps the gas generator rotating at the required RPM when the engine is started by activating the igniters).
Regarding claim 2, Simonetti discloses the method of claim 1, wherein the required engine RPM is gas generator speed (Para. 0029-30, for gas generator 57).
Regarding claim 4, Simonetti discloses the method of claim 1, wherein the engine inlet barrier 72 is a series of engine inlet variable guide vanes that are configured to rotate between a closed position and an opened position (Para. 0024, “The inlet air 60 passes through variable inlet guide vanes 72. The variable inlet guide vanes 72 may open or close (or assume intermediary positions between open and closed) in response to a command signal from the controller 70. The variable inlet guide vanes 72 are capable of closing to reduce or block airflow into the compression section 52 when the engine 22 is stopped.”).
Regarding claim 5, Simonetti discloses the method of claim 1, wherein the position of the engine inlet barrier is controlled by a flight control computer or an engine control computer 70 (“engine controller 70… (ECS)”, Para. 0023, Simonetti Fig. 2).
Regarding claim 7, Simonetti discloses the method of claim 1, further comprising: 
detecting a command 102 to shut down the engine while in flight (Para. 0028, “ FIG. 3 depicts an exemplary process executed by the engine controller 70 to stop the engine 22 during an in-flight mode (e.g., cruise). The process begins at 102 where a request to stop an engine is generated (e.g., by the pilot or the FCC)”); and 
managing the position of the engine inlet barrier 72 to block ram air from entering the engine intake (Simonetti Fig. 3, step 108, “At 108, the controller 70 closes the variable inlet guide vanes 72 to reduce or stop all airflow into the compressor section 52 of the engine 22”).
Regarding claim 8, Simonetti discloses the method of claim 7, further comprising: 
monitoring engine parameters during a shutdown sequence (Para. 0028-29, during the engine shut down sequence, various engine parameters, such as fuel flow, igniter activity, and variable inlet guide vane position, are monitored to be deactivated, and the gas generator drive unit 68 is activated to rotate the engine to a reference rotational speed, said speed would necessarily be monitored during this sequence); and 
closing the engine inlet barrier when the engine is below a minimum engine RPM (Para. 0028, the variable inlet guide vanes 72 are closed when the engine is rotated by the gas generator drive unit 68 at the “reference rotational speed” such as idle RPM, which is below a speed of the engine when the engine has started back up).
Regarding claim 11, Simonetti discloses the method of claim 1, wherein the required engine RPM is determined from aircraft performance chart data (Para. 0029-30, the required engine RPM is a “reference rotational speed”, which is inherently based on prior aircraft performance data).
Regarding independent claim 13, Simonetti discloses an aircraft, comprising: 
an engine inlet configured to provide air 60 to an engine during flight (Para. 0024, Simonetti Fig. 2, inlet at inlet guide vanes 72); 
an engine inlet barrier 72 (“variable inlet guide vanes”) configured to manage a volume of air provided to the engine (Para. 0024); 
a flight control system (Simonetti Fig. 2) configured to: 
determine a required engine RPM for an engine in-flight restart based upon current aircraft parameters (a “reference RPM”, Para. 0029; Simonetti Fig. 4, at step 120, “The process begins at 120, where a request to start the engine 22 is generated”); and 
manage a configuration of the engine inlet barrier 72 (“variable inlet guide vanes”)  to control the volume of air entering the engine inlet during the engine in-flight restart, wherein the volume of air is selected to cause an engine to achieve the required engine RPM (Para. 0030, “the controller 70 sends a command signal to the variable inlet guide vanes 72 at 124 to position the variable inlet guide vanes 72 in a start position (e.g., a position providing suitable air for starting).  At 122, the gas generator drive unit 68 is disengaged or disabled. The gas generator 57 is still rotating at the desired starting RPM when the starting fuel rate is set at 126 and the igniters activated at 128. The engine 22 then starts in-flight”; the ram air keeps the gas generator rotating at the required RPM when the engine is started by activating the igniters).
Regarding claim 16, Simonetti discloses the aircraft of claim 13, wherein the engine inlet barrier is a series of engine inlet variable guide vanes 72 that are configured to rotate between a closed position and an opened position (Para. 0024, “The inlet air 60 passes through variable inlet guide vanes 72. The variable inlet guide vanes 72 may open or close (or assume intermediary positions between open and closed) in response to a command signal from the controller 70. The variable inlet guide vanes 72 are capable of closing to reduce or block airflow into the compression section 52 when the engine 22 is stopped”).
Regarding claim 17, Simonetti discloses the aircraft of claim 13, wherein the flight control system is further configured to: detect a command to shut down the engine while in flight (Para. 0028, “ FIG. 3 depicts an exemplary process executed by the engine controller 70 to stop the engine 22 during an in-flight mode (e.g., cruise). The process begins at 102 where a request to stop an engine is generated (e.g., by the pilot or the FCC)”); and manage the position of the engine inlet barrier to block air from entering the engine intake (Simonetti Fig. 3, step 108, “At 108, the controller 70 closes the variable inlet guide vanes 72 to reduce or stop all airflow into the compressor section 52 of the engine 22”).
Regarding independent claim 18, Simonetti discloses a flight control computer 70 (Para. 0026, “The engine controller 70 may be implemented using a Full Authority Digital Engine Controller (FADEC)”) for an aircraft (Para. 0002, “rotary wing aircraft”), comprising: 
one or more processors; one or more computer-readable storage media having stored thereon computer-executable instructions (Para. 0026, “The engine controller 70 and the FCC 80 may include memory to store instructions that are executed by a processor. The executable instructions may be stored or organized in any manner and at any level of abstraction, such as in connection with controlling engine starting system”) that, when executed by the one or more processors, causes the processors to: 
determine a required engine RPM for an engine in-flight restart based upon current aircraft parameters (a “reference RPM”, Para. 0029; Simonetti Fig. 4, at step 120, “The process begins at 120, where a request to start the engine 22 is generated”); and 
manage a configuration of an engine inlet barrier 72 (“variable inlet guide vanes”) to control a volume of air entering an engine intake during the engine in-flight restart (Para. 0030, Fig. 4), wherein the volume of air is selected to cause an engine to achieve the required engine RPM (Para. 0030, “the controller 70 sends a command signal to the variable inlet guide vanes 72 at 124 to position the variable inlet guide vanes 72 in a start position (e.g., a position providing suitable air for starting).  At 122, the gas generator drive unit 68 is disengaged or disabled. The gas generator 57 is still rotating at the desired starting RPM when the starting fuel rate is set at 126 and the igniters activated at 128. The engine 22 then starts in-flight”; the ram air keeps the gas generator rotating at the required RPM when the engine is started by activating the igniters).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Simonetti in view of Stelzer (US 2007/0025838).
Regarding claims 3 & 15, Simonetti discloses the method and aircraft of claims 1 & 13, Simonetti fails to disclose wherein the engine inlet barrier is a hinged door positioned within the engine inlet.
Stelzer teaches an aircraft engine inlet 20 (“air induction system” for a helicopter, Para. 0021-22) of an engine 22 (for a helicopter, Stelzer Fig. 1), having an engine inlet barrier 56, wherein the engine inlet barrier is a hinged door positioned in the engine inlet (Para. 0026, “A hinged door 56 covers each bypass opening 54 and is controllably rotatable between a closed position wherein the opening is closed and an open position wherein intake air may enter the housing through the opening”, Fig. 9). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a hinged door into the engine inlet barrier, as taught by Stelzer, into the method and aircraft of Simonetti, in order to provide the engine intake housing with a pivotable bypass door that can move between an open and closed position to be able to provide greater quantities of airflow into the engine or to allow airflow into the engine when the engine intake filters are clogged (Stelzer Para. 0003, 0026-27).  Such a hinged door can be easily incorporated into the engine inlet of Simonetti, since Simonetti also discloses a helicopter with an engine configuration similar to that of Stelzer, and would be able to contribute to the in-flight restart steps of Simonetti by being positioned according to the intake airflow requirements of the restart procedure.

Claim 3 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stockwell in view of Johnson (US 3,568,694).
Regarding claims 3 & 15, Stockwell discloses the method and aircraft of claims 1 & 13, but fails to disclose wherein the engine inlet barrier is a hinged door positioned within the engine inlet.
Johnson teaches an aircraft engine 3 (that can be a turbofan engine, Col. 1, ln. 74-Col. 2, ln. 2) having an engine inlet that includes an engine inlet barrier that is a hinged door positioned within the engine inlet (Johnson Fig. 1-6, the doors 4, 6, 7, 8, & 9 in each of the embodiments shown, there is at least one “door” that is hinged, capable of opening and closing to control the flow of air through the engine inlet).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated an engine inlet with a hinged door as taught in Johnson, to the inlet of Stockwell, in order to provide an engine inlet that can suppress engine noise (Johnson Col. 1, ln. 32-36, Col. 2, ln. 8-24).  The hinged doors of Johnson are capable of being positioned in opened and closed positions, and hence would be able to contribute to the control of the aircraft engine inlet during the in-flight restart steps of Stockwell by being positioned accordingly based on the engine ram air requirements.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741